 

Case 4:20-cv-00243-A Document9 Filed 03/19/20 Page1ofi PagelD 40

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

IN RE: STANDING ORDER
CONCERNING PAPER FILING IN
CASES ASSIGNED TO U.S.
DISTRICT JUDGE JOHN McBRYDE

PARTIAL SUSPENSION OF STANDING ORDER

The undersigned DIRECTS that:

1. The directive in paragraph 1 of the undersigned's
standing order signed January 15, 2019, requiring that no
document be filed by electronic means be, and is hereby,
suspended until May 1, 2020. And,

2. The directive of paragraph 2 of the undersigned's
standing order that paper copies of electronically-filed
documents be delivered to the clerk for filing be, and is

hereby, suspended until May 1, 2020.

SIGNED March 19, 2020.

 

JGAN MEBRYDE
ited States D¥strict Judge
